 



EXHIBIT 10.30

NEWPARK RESOURCES, INC.
NON-EMPLOYEE DIRECTOR STOCK OPTION AGREEMENT
(Annual Grant)

     This Non-Employee Director Stock Option Agreement (the “Agreement”) is made
and entered into as of                      , by and between NEWPARK RESOURCES,
INC., a Delaware corporation (the “Company”), and
                                         , (“Optionee”), with reference to the
following facts:

     A. The Company has duly adopted the 2004 Non-Employee Directors’ Stock
Option Plan (hereinafter referred to as the “Plan”), under which each
Non-Employee Director (whether in office on March 10, 2004, or subsequently
elected) shall be granted a Stock Option to purchase 10,000 shares of Common
Stock, at Fair Market Value on the Date of Grant, automatically on the date of
each annual meeting of stockholders (or stockholder action in lieu thereof) at
which such Non-Employee Director is re-elected.

     B. All capitalized terms used in this Agreement that are not otherwise
defined herein shall have the meanings attributed to them in the Plan.

     C. Optionee was re-elected as a Non-Employee Director of the Company at the
Annual Meeting of Stockholders of the Company held on June 9, 2004, and the
stock option represented by this Agreement was automatically granted to Optionee
on that date (the “Date of Grant”).

     NOW, THEREFORE, the parties agree as follows:

     1. Grant of Option

          The Company has granted to Optionee the right and option (hereinafter
referred to as the “Option”) to purchase from time to time all or any part of an
aggregate of                     shares (the “Option Shares”) of the common
stock, $.01 par value, of the Company (“Common Stock”) on the terms and
conditions set forth in this Agreement.

     2. Purchase Price

          The purchase price (the “Exercise Price”) of each Option Share shall
be $                    

     3. Option Period

          The Option shall commence on the Date of Grant and shall expire, and
all rights to purchase Option Shares shall terminate, at the close of business
on the day immediately preceding the tenth anniversary of the Date of Grant,
unless terminated earlier as provided in this

 



--------------------------------------------------------------------------------



 



Agreement. Subject to the foregoing and to paragraph 9.3, the Option shall be
exercisable during its term as to: one-third of the Option Shares during the
twelve months beginning on the first anniversary of the Date of Grant; one-third
of the Option Shares during the twelve months beginning on the second
anniversary of the Date of Grant; and one-third of the Option Shares during the
twelve months beginning on the third anniversary of the Date of Grant; provided,
however, if Optionee shall not in any period purchase all of the Option Shares
which Optionee is entitled to purchase in such period, Optionee may purchase all
or any part of such Option Shares at any time after the end of such period and
prior to the expiration of the Option.

     4. Exercise of Option

          The Option shall be exercised (in whole or in part) by delivering this
Agreement for endorsement to the Company, at its principal office, attention of
the Corporate Secretary, together with a Notice and Agreement of Exercise (in
the form attached hereto or specified from time to time by the Committee)
indicating the number of Option Shares Optionee wishes to purchase and full
payment of the Exercise Price of such Option Shares. Payment shall be made in
cash, by cashier’s or certified check or by surrender of previously owned shares
of the Common Stock valued at Fair Market Value on the date of exercise (if the
Committee authorizes payment in stock). The minimum number of shares as to which
the Option may be exercised at any time is ten. In no event shall the Company be
required to issue or transfer fractional shares.

     5. Directorship of Optionee

          5.1 Except as provided in this paragraph 5, Optionee may not exercise
the Option unless Optionee serves as a director of the Company continuously from
the Date of Grant to the date of exercise.

          5.2 Unless otherwise determined by the Committee, in its sole
discretion, upon termination of the directorship of Optionee by reason of death,
the Option to the extent exercisable on the date of death of Optionee shall
remain in full force and effect and may be exercised pursuant to the provisions
hereof at any time prior to expiration at the end of the fixed term hereof.
Unless otherwise determined by the Committee, in its sole discretion, upon
termination of the directorship of Optionee by reason of Disability, the Option
to the extent exercisable on the date of termination of directorship may be
exercised pursuant to the provisions hereof at any time until the earlier of
(a) the end of the fixed term of the Option and (b) the later of the expiration
of (i) twelve months following termination of Optionee’s directorship and (ii) a
number of months (but not more than eighteen months) following termination of
Optionee’s directorship equal to one month for each full year of Optionee’s
continuous service as a Non-Employee Director. Unless otherwise determined by
the Committee, in its sole discretion, the Option to the extent not outstanding
and presently exercisable by Optionee at the date of death or termination of
directorship by reason of Disability, shall terminate as of the date of death or
such termination of directorship and shall not be exercisable thereafter.

          5.3 Unless otherwise determined by the Committee, in its sole
discretion, upon the termination of the directorship of Optionee for any reason
other than the reasons set

2



--------------------------------------------------------------------------------



 



forth in paragraph 5.2, the Option to the extent exercisable on the date of
termination of directorship may be exercised pursuant to the provisions hereof
at any time until the earlier of (a) the end of the fixed term of the Option and
(b) the later of the expiration of (i) three months following termination of
Optionee’s directorship and (ii) a number of months (but not more than eighteen
months ) following termination of Optionee’s directorship equal to one month for
each full year of service as a Non-Employee Director. Unless otherwise
determined by the Committee, in its sole discretion, the Option to the extent
not then outstanding and presently exercisable by Optionee at the date of
termination of directorship shall terminate as of the date of such termination
of directorship and shall not be exercisable thereafter.

     6. Securities Laws Requirements

          6.1 The Option shall not be exercisable unless and until any
applicable registration or qualification requirements of federal and state
securities laws and all other requirements of law or any regulatory bodies
having jurisdiction over such exercise or issuance and delivery have been fully
complied with. The Company will use reasonable efforts to maintain the
effectiveness of a Registration Statement under the Securities Act of 1933 (the
“Securities Act”) for the issuance of the Option Shares, but there may be times
when no such Registration Statement will be currently effective. Exercise of the
Option may be temporarily suspended without liability to the Company during
times when no such Registration Statement is currently effective, or during
times when, in the reasonable opinion of the Committee, such suspension is
necessary to preclude violation of any requirements of applicable law or
regulatory bodies having jurisdiction over the Company. If the Option would
expire for any reason except the end of its term during such a suspension, then,
if exercise of the Option is duly tendered before its expiration, the Option
shall be exercisable and exercised (unless the attempted exercise is withdrawn)
as of the first day after the end of such suspension. The Company shall have no
obligation to file any Registration Statement covering resales of the Option
Shares.

          6.2 Upon each exercise of the Option, Optionee shall represent,
warrant and agree, by the Notice and Agreement of Exercise delivered to the
Company, that (a) no Option Shares will be sold or otherwise distributed in
violation of the Securities Act or any other applicable federal or state
securities laws, (b) Optionee will furnish to the Company a copy of each Form 4
filed by Optionee pursuant to the reporting requirements under Section 16(a) of
the Securities Exchange Act of 1934 (the “Exchange Act”) and will timely file
all reports required under federal securities laws, and (c) Optionee will report
all sales of Option Shares to the Company in writing on the form prescribed from
time to time by the Company. All certificates for Option Shares may be imprinted
with legend conditions reflecting federal and state securities law restrictions
and conditions and the Company may comply therewith and issue “stop transfer”
instructions to its transfer agents and registrars without liability.

     7. Withholding Taxes

          The Committee shall have the right at the time of exercise of the
Option to make adequate provision in any manner permitted by the Plan for any
federal, state, local or foreign

3



--------------------------------------------------------------------------------



 



taxes which it believes are or may be required by law to be withheld with
respect to such exercise, to ensure the payment of any such taxes.

     8. Non-transferability of Option

          The Option (i) shall be transferable by Optionee to (a) Optionee’s
Immediate Family Members, (b) a trust or trusts for the exclusive benefit of
Optionee’s Immediate Family Members, (c) a corporation, partnership, limited
partnership or limited liability company in which no persons or entities other
than Optionee and Optionee’s Immediate Family Members have beneficial interests,
or (d) such other persons or entities as the Committee may specifically approve,
on a case-by-case basis, and (ii) shall be exercisable by any such transferees.
Unless the Committee shall determine otherwise in its sole discretion, any
Option so transferred may not be further transferred by the transferees thereof
except by will or the laws of descent and distribution or pursuant to a
“qualified domestic relations order”, as defined in the Internal Revenue Code of
1986, as amended. Notwithstanding any transfer permitted in accordance with the
foregoing provisions, a transferred Option shall continue to be subject to the
same terms and conditions as were applicable immediately before such transfer
(other than permitting the Option to be exercised by a permitted transferee),
including but not limited to the provisions of the Plan and this Agreement
governing (x) the exercise of the Option, (y) the termination of the Option at
the expiration of its term or following termination of the directorship of
Optionee and (z) the payment of withholding taxes. Except as specifically
provided above, the Option shall be transferable only by will or the laws of
descent and distribution or pursuant to a qualified domestic relations order,
and shall be exercisable during Optionee’s lifetime only by Optionee or by
Optionee’s legal representative. Without limiting the generality of the
foregoing, the Option may not be assigned, transferred (except as provided
above), pledged or hypothecated in any way, shall not be assignable by operation
of law and shall not be subject to execution, attachment or similar process. Any
attempted assignment, transfer, pledge, hypothecation or other disposition
contrary to the provisions of this Agreement, and the levy of any execution,
attachment or similar process thereupon, shall be null and void and without
effect.

     9. Changes in Capitalization

          9.1 The number and class of shares subject to the Option, the Exercise
Price (but not the total price) and the minimum number of shares as to which the
Option may be exercised at any one time shall be proportionately adjusted in the
event of any Capital Adjustment, so that upon exercise of the Option, Optionee
shall receive the number and class of shares Optionee would have received had
Optionee been the holder of the number of shares of Common Stock for which the
Option is being exercised upon the date of such Capital Adjustment.

          9.2 Upon a reorganization, merger or consolidation of the Company with
one or more corporations as a result of which the Company is not the surviving
corporation or in which the Company survives as a subsidiary of another
corporation, a sale of all or substantially all of the property of the Company
to another corporation or any dividend or distribution to stockholders of more
than ten percent of the Company’s assets, adequate adjustment or other

4



--------------------------------------------------------------------------------



 



provisions shall be made by the Company or other party to such transaction so
that there shall remain and/or be substituted for the Option Shares provided for
herein, the shares, securities or assets which would have been issuable or
payable in respect of or in exchange for the Option Shares then remaining under
the Option, as if Optionee had been the owner of such shares as of the
applicable date. Any securities so substituted shall be subject to similar
successive adjustments.

          9.3 If a change of control (“Change in Control”) of the Company occurs
while the Option is outstanding, the Option shall immediately become and shall
thereafter be exercisable in full until the expiration at the end of the term or
until earlier terminated in accordance with paragraphs 5 or 10. A Change in
Control of the Company shall be deemed to have occurred (a) on the date the
Company first has actual knowledge that any person (as such term is used in
Sections 13(d) and 14(d)(2) of the Exchange Act or any amendment or replacement
of such sections) has become the beneficial owner (as defined in Rule 13(d)-3
under the Exchange Act or any amendment or replacement of such Rule), directly
or indirectly, of securities of the Company representing forty percent (40%) or
more of the combined voting power of the Company’s then outstanding securities
or (b) on the date the stockholders of the Company approve (i) a merger of the
Company with or into any other corporation in which the Company is not the
surviving corporation or in which the Company survives as a subsidiary of
another corporation, (ii) a consolidation of the Company with any other
corporation, or (iii) the sale or disposition of all or substantially all of the
Company’s assets or a plan of complete liquidation.

     10. Misconduct of Optionee

          Notwithstanding any other provision of this Agreement, all unexercised
Options held by Optionee hereunder shall automatically terminate as of the date
Optionee’s directorship is terminated, if such directorship is terminated on
account of any act of fraud, embezzlement, misappropriation or conversion of
assets or opportunities of the Company, or if Optionee takes any other action
materially inimical to the best interests of the Company, as determined by the
Committee in its sole and absolute discretion. Upon such termination of the
Option, Optionee shall forfeit all rights and benefits under this Agreement.

     11. Privileges of Ownership

          Optionee shall not have any of the rights of a stockholder with
respect to the shares covered by the Option except to the extent that share
certificates have actually been issued and registered in Optionee’s name on the
books of the Company or its registrar upon the due exercise of the Option. The
Company shall be allowed a reasonable time following notice of exercise in which
to accomplish the issuance and registration.

     12. Reference to Plan

5



--------------------------------------------------------------------------------



 



          This Agreement and the Option are subject to all of the terms and
conditions of the Plan, which are hereby incorporated by reference. In the event
of any conflict between this Agreement and the Plan, the provisions of the Plan
shall prevail.

     13. Notices

          Any notice to be given under the terms of this Agreement shall be
addressed to the Company in care of its Corporate Secretary at 3850 North
Causeway Boulevard, Suite 1770, Metairie, Louisiana, 70002, and any notice to be
given to Optionee shall be addressed to Optionee at Optionee’s address appearing
on the records of the Company, or at such other address or addresses as either
party may hereafter designate in writing to the other. Any such notice shall be
deemed duly given when enclosed in a properly sealed envelope, addressed as
herein required and deposited, postage prepaid, in a post office or branch post
office regularly maintained by the United States Government.

     14. Governing Law.

          This Agreement shall be construed in accordance with, and governed by,
the laws of the State of Delaware.

      IN WITNESS WHEREOF, the Company and Optionee have executed this Agreement
as of the Date of Grant.

              “OPTIONEE”
 
             
 
            “COMPANY”
 
            NEWPARK RESOURCES, INC.
 
       

  By    

       

      James D. Cole, Chairman of the

      Board & Chief Executive Officer

6



--------------------------------------------------------------------------------



 



NEWPARK RESOURCES, INC.
NOTICE AND AGREEMENT OF EXERCISE
OF NON-EMPLOYEE DIRECTOR STOCK OPTION

Date:                                         

     I hereby exercise my Newpark Resources, Inc., Non-Employee Director Stock
Option dated                     ,                     , as to
                    shares of Newpark Resources, Inc. common stock, $.01 par
value (the “Option Shares”).

     Enclosed are the documents and payment specified in paragraph 4 of my
Option Agreement. I understand that no Option Shares will be issued and
delivered to me unless and until any applicable registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and any applicable
requirements of law or any regulatory bodies having jurisdiction over such
issuance and delivery have been fully complied with. I hereby represent, warrant
and agree, to and with Newpark Resources, Inc. (the “Company”), that:

     a. The Option Shares are being acquired for my account, and no other person
(except, if I am married, my spouse) will own any interest therein.

     b. I will not sell or dispose of my Option Shares in violation of the
Securities Act or any other applicable federal or state securities laws.

     c. The Company may, without liability, place legend conditions upon the
Option Shares and issue “stop transfer” restrictions requiring compliance with
applicable securities laws and the terms of my Option Agreement.

     d. So long as I am subject to reporting requirements under Section 16(a) of
the Securities Exchange Act of 1934, I will furnish to the Company a copy of
each Form 4 filed by me and will timely file all reports required under the
federal securities laws.

     e. I will report to the Company all sales of Option Shares on the form
prescribed from time to time by the Company.

7



--------------------------------------------------------------------------------



 



     The Option Shares specified above are to be issued in the following
registration (husband and wife will be shown to be joint tenants unless I state
that the Option Shares will be held as community property or as tenants in
common):

         
(Print your name)
      (Signature)
 
       
 
       
 
       

--------------------------------------------------------------------------------

      Address
(Option — Print name of spouse if
       
you wish joint registration)
       

       
 
       

       

8